DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/21, 3/16/21, and 10/12/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (U.S. 2018/0375619) (hereinafter “Hwang”).  Hwang teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a resource determining method, comprising: determining that at least two physical uplink control channel (PUCCH) resources collide in a time unit n, wherein n is an integer, and wherein the at least two PUCCH resources comprise a first resource configured for first uplink control information (UCI) and a second resource configured for second UCI” is anticipated by the UE 100 of Figure 12 that determines whether resources for the sPUCCH (PUCCH resource) and resources for the PUCCH (PUCCH resource) entirely or partially overlap (collide) as shown in step S200 of Figure 11 and spoken of on page 13, paragraph [0177]; where the sPUCCH and PUCCH each have an associated TTI (time unit n) as spoken of on page 13, paragraph [0176]; and where the sPUCCH and PUCCH resources are used for UCI transmission (first, second UCI) as spoken of on page 13, paragraph [0178].
Lastly, “determining the first resource and a third resource in the time unit n, wherein the third resource is one of M PUCCH resources, wherein the first resource and the third resource do not comprise a same orthogonal frequency division multiplexing (OFDM) symbol in time domain, wherein M is a positive integer greater than or equal to 1, wherein the first resource is used to carry third UCI, wherein the third UCI is a part or all of the first UCI, wherein the third resource is used to carry fourth UCI, and wherein the fourth UCI is a part or all of the second UCI” is anticipated by the UE 100 that may select a particular PUCCH resource (first, third resource) and may transmit pieces of UCI through the selected PUCCH resource, where the UE may either jointly code and transmit the same type of UCI among the pieces of UCI to be transmitted through the sPUCCH and PUCCH, or separately code and transmit the pieces of UCI to be transmitted through the sPUCCH and PUCCH on the basis of the TTI size as spoken of on page 13, paragraph [0179]; where a PUCCH (first resource) includes 14 symbols while a sPUCCH (third resource) in comparison includes a relatively small number of symbols (do not comprise a same OFDM symbol) as spoken of on page 11, paragraph [0156]; and where the sPUCCH and PUCCH resources are used for UCI transmission (first/third, second/fourth UCI) as spoken of on page 13, paragraph [0178].
Regarding claim 2, “sending the third UCI and the fourth UCI in the time unit n, wherein the third UCI is carried on the first resource, and wherein the fourth UCI is carried on the third resource” is anticipated by the UE 100 that may separately code and transmit the pieces of UCI (third, fourth UCI) to be transmitted through the sPUCCH and the PUCCH on the basis of the TTI size (time unit n) as spoken of on page 13, paragraph [0179].
Regarding claim 3, “receiving the third UCI and the fourth UCI in the time unit n, wherein the third UCI is carried on the first resource, and wherein the fourth UCI is carried on the third resource” is anticipated by the UE 100 that may separately code and transmit the pieces of UCI (third, fourth UCI) to be transmitted through the sPUCCH and the PUCCH on the basis of the TTI size (time unit n) as spoken of on page 13, paragraph [0179]; where the UE 100 transmits UCI signaling for reception by base station 200 as shown in Figure 12.
Regarding claim 4, “wherein a quantity of OFDM symbols occupied by at least one of the third resource or the first resource in time domain is less than or equal to 2” is anticipated by a PUCCH (first resource) that includes 14 symbols while a sPUCCH (third resource) in comparison includes a relatively small number of symbols as spoken of on page 11, paragraph [0156]; where the number of OFDM symbols may be varied as spoken of on page 4, paragraph [0057].
Regarding claim 5, “wherein a quantity of OFDM symbols occupied by one of the third resource and the first resource in time domain is greater than 2” is anticipated by a PUCCH (first resource) that includes 14 symbols while a sPUCCH (third resource) in comparison includes a relatively small number of symbols as spoken of on page 11, paragraph [0156]; where the number of OFDM symbols may be varied as spoken of on page 4, paragraph [0057].
Regarding claim 7, “wherein: the third resource is at least one of: a PUCCH resource that occupies the largest quantity of REs and that is in M2 PUCCH resources; a PUCCH resource that occupies the largest quantity of RBs and that is in M2 PUCCH resources; or a PUCCH resource that carries the largest maximum quantity of bits and that is in M2 PUCCH resources; and the M2 PUCCH resources are resources in the M PUCCH resources, wherein each of the M2 PUCCH resources and the first resource do not comprise a same OFDM symbol in time domain, and wherein M2 is a positive integer” is anticipated by a PUCCH (first resource) that includes 14 symbols while a sPUCCH (third resource) in comparison includes a relatively small number of symbols as spoken of on page 11, paragraph [0156]; where the number of OFDM symbols may be varied (e.g. to largest quantity of REs, RBs, bits) as spoken of on page 4, paragraph [0057]; and where one resource block includes 7x12 resource elements that consist of seven OFDM symbols in the time domain as spoken of on page 4, paragraph [0057].
Regarding claim 8, “wherein determining that the at least two PUCCH resources collide comprises at least one of: determining that the time unit n comprises at least three PUCCH resources; 47Attorney Docket No. 43968-1279001 / Client Ref. No. 85735404US04 determining that the time unit n comprises two PUCCH resources, and quantities of OFDM symbols occupied by the two PUCCH resources are both greater than or equal to 4; or determining that the time unit n comprises two PUCCH resources, and that the two PUCCH resources occupy at least one same OFDM symbol” is anticipated by a PUCCH (resource) that includes 14 symbols (greater than 4) while a sPUCCH (resource) in comparison includes a relatively small number of symbols (e.g. less than 14 symbols) as spoken of on page 11, paragraph [0156]; where the number of OFDM symbols may be varied as spoken of on page 4, paragraph [0057].
Regarding claim 9, “wherein: a type of the first UCI is different from a type of the second UCI; the type of the first UCI comprises one or more of hybrid automatic repeat request- acknowledgment (HARQ-ACK) information, channel state information (CSI), or a scheduling request (SR); and the type of the second UCI comprises one or more of HARQ-ACK information, CSI, or a SR” is anticipated by the collision between pieces of UCI having different TTI sizes, where the pieces of UCI include HARQ-ACK (type) as well as CSI information (different type) as spoken of on page 10, paragraph [0143].
Regarding claim 10, “wherein determining the first resource comprises: determining that the at least two PUCCH resources comprise a particular resource at least configured for HARQ-ACK information, wherein the first resource is the particular resource, and wherein the first UCI comprises the HARQ-ACK information” is anticipated by the determining of whether to simultaneously transmit HARQ-ACK and CSI information according to the size of a TTI set in each UCI as spoken of on page 10, paragraph [0146].
Regarding claim 11, “a wireless apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: determine that at least two physical uplink control channel (PUCCH) resources collide in a time unit n, wherein n is an integer, and wherein the at least two PUCCH resources comprise a first resource configured for first uplink control information (UCI) and a second resource configured for second UCI” is anticipated by the UE 100 (wireless apparatus) of Figure 12 that determines whether resources for the sPUCCH (PUCCH resource) and resources for the PUCCH (PUCCH resource) entirely or partially overlap (collide) as shown in step S200 of Figure 11 and spoken of on page 13, paragraph [0177]; where the sPUCCH and PUCCH each have an associated TTI (time unit n) as spoken of on page 13, paragraph [0176]; and where the sPUCCH and PUCCH resources are used for UCI transmission (first, second UCI) as spoken of on page 13, paragraph [0178]; where the UE 100 of Figure 12 includes a processor 101 coupled to a memory 102 including instructions for driving the processor as spoken of on page 13, paragraph [0184].
Lastly, “determine the first resource and a third resource in the time unit n, 48Attoney Docket No. 43968-1279001 Client Ref. No. 85735404US04 wherein the third resource is one of M PUCCH resources. wherein the first resource and the third resource do not comprise a same orthogonal frequency division multiplexing (OFDM) symbol in time domain. wherein M is a positive integer greater than or equal to 1, wherein the first resource is used to carry third UCI, wherein the third UCI is a part or all of the first UCI. wherein the third resource is used to carry fourth UCI, and wherein the fourth UCI is a part or all of the second UCI” is anticipated by the UE 100 that may select a particular PUCCH resource (first, third resource) and may transmit pieces of UCI through the selected PUCCH resource, where the UE may either jointly code and transmit the same type of UCI among the pieces of UCI to be transmitted through the sPUCCH and PUCCH, or separately code and transmit the pieces of UCI to be transmitted through the sPUCCH and PUCCH on the basis of the TTI size as spoken of on page 13, paragraph [0179]; where a PUCCH (first resource) includes 14 symbols while a sPUCCH (third resource) in comparison includes a relatively small number of symbols (do not comprise a same OFDM symbol) as spoken of on page 11, paragraph [0156]; and where the sPUCCH and PUCCH resources are used for UCI transmission (first/third, second/fourth UCI) as spoken of on page 13, paragraph [0178].
Regarding claim 12, “send the third UCI and the fourth UCI in the time unit n, wherein the third UCI is carried on the first resource, and wherein the fourth UCI is carried on the third resource” is anticipated by the UE 100 that may separately code and transmit the pieces of UCI (third, fourth UCI) to be transmitted through the sPUCCH and the PUCCH on the basis of the TTI size (time unit n) as spoken of on page 13, paragraph [0179].
Regarding claim 13, “receive the third UCI and the fourth UCI in the time unit n, wherein the third UCI is carried on the first resource, and wherein the fourth UCI is carried on the third resource” is anticipated by the UE 100 that may separately code and transmit the pieces of UCI (third, fourth UCI) to be transmitted through the sPUCCH and the PUCCH on the basis of the TTI size (time unit n) as spoken of on page 13, paragraph [0179]; where the UE 100 transmits UCI signaling for reception by base station 200 as shown in Figure 12.
Regarding claim 14, “wherein a quantity of OFDM symbols occupied by at least one of the third resource or the first resource in time domain is less than or equal to 2” is anticipated by a PUCCH (first resource) that includes 14 symbols while a sPUCCH (third resource) in comparison includes a relatively small number of symbols as spoken of on page 11, paragraph [0156]; where the number of OFDM symbols may be varied as spoken of on page 4, paragraph [0057].
Regarding claim 15, “wherein a quantity of OFDM symbols occupied by one of the third resource and the first resource in time domain is greater than 2” is anticipated by a PUCCH (first resource) that includes 14 symbols while a sPUCCH (third resource) in comparison includes a relatively small number of symbols as spoken of on page 11, paragraph [0156]; where the number of OFDM symbols may be varied as spoken of on page 4, paragraph [0057].
Regarding claim 17, “wherein: the third resource is at least one of: a PUCCH resource that occupies the largest quantity of REs and that is in M2 PUCCH resources; a PUCCH resource that occupies the largest quantity of RBs and that is in M2 PUCCH resources; or a PUCCH resource that carries the largest maximum quantity of bits and that is in M2 PUCCH resources; and the M2 PUCCH resources are resources in the M PUCCH resources, wherein each of the M2 PUCCH resources and the first resource do not comprise a same OFDM symbol in time domain, and wherein M2 is a positive integer” is anticipated by a PUCCH (first resource) that includes 14 symbols while a sPUCCH (third resource) in comparison includes a relatively small number of symbols as spoken of on page 11, paragraph [0156]; where the number of OFDM symbols may be varied (e.g. to largest quantity of REs, RBs, bits) as spoken of on page 4, paragraph [0057]; and where one resource block includes 7x12 resource elements that consist of seven OFDM symbols in the time domain as spoken of on page 4, paragraph [0057].
Regarding claim 18, “wherein determining that the at least two PUCCH resources collide comprises at least one of: determining that the time unit n comprises at least three PUCCH resources; 47Attorney Docket No. 43968-1279001 / Client Ref. No. 85735404US04 determining that the time unit n comprises two PUCCH resources, and quantities of OFDM symbols occupied by the two PUCCH resources are both greater than or equal to 4; or determining that the time unit n comprises two PUCCH resources, and that the two PUCCH resources occupy at least one same OFDM symbol” is anticipated by a PUCCH (resource) that includes 14 symbols (greater than 4) while a sPUCCH (resource) in comparison includes a relatively small number of symbols (e.g. less than 14 symbols) as spoken of on page 11, paragraph [0156]; where the number of OFDM symbols may be varied as spoken of on page 4, paragraph [0057].
Regarding claim 19, “wherein: a type of the first UCI is different from a type of the second UCI; the type of the first UCI comprises one or more of hybrid automatic repeat request- acknowledgment (HARQ-ACK) information, channel state information (CSI), or a scheduling request (SR); and the type of the second UCI comprises one or more of HARQ-ACK information, CSI, or a SR” is anticipated by the collision between pieces of UCI having different TTI sizes, where the pieces of UCI include HARQ-ACK (type) as well as CSI information (different type) as spoken of on page 10, paragraph [0143].
Regarding claim 20, “wherein determining the first resource comprises: determining that the at least two PUCCH resources comprise a particular resource at least configured for HARQ-ACK information, wherein the first resource is the particular resource, and wherein the first UCI comprises the HARQ-ACK information” is anticipated by the determining of whether to simultaneously transmit HARQ-ACK and CSI information according to the size of a TTI set in each UCI as spoken of on page 10, paragraph [0146].
Allowable Subject Matter
7.	Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467